Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in: Description Registration Statement Number Form S-3 Lowe’s Stock Advantage Direct Stock Purchase Plan 333-155748 Debt Securities, Preferred Stock, Common Stock 333-161697 Form S-8 Lowe’s 401(k) Plan 33-29772 Lowe’s Companies, Inc. 1994 Incentive Plan 33-54499 Lowe’s Companies, Inc. 1997 Incentive Plan 333-34631 Lowe’s Companies, Inc. Directors’ Stock Option Plan 333-89471 Lowe’s Companies, Inc. 2001 Incentive Plan 333-73408 Lowe’s Companies Benefit Restoration Plan 333-97811 Lowe’s Companies Cash Deferral Plan 333-114435 Lowe’s Companies, Inc. 2006 Long-Term Incentive Plan 333-138031 Lowe’s Companies Employee Stock Purchase Plan – Stock Options for Everyone 333-143266 of our report dated August 27, 2010, relating to the financial statements of Lowe’s Companies Employee Stock Purchase Plan – Stock Options for Everyone, appearing in this Annual Report on Form 11-K of Lowe’s Companies Employee Stock Purchase Plan – Stock Options for Everyone for the year ended May 31, 2010. /s/ DELOITTE & TOUCHE LLP Charlotte,
